Luke, J.
1. Where A and B wish to buy the same property, and A has negotiated with the owner to the extent that the latter will not negotiate with B until the negotiations with A have terminated, a promissory note given by B to A in consideration of the withdrawal by A from further negotiations and the surrender to B of his right to purchase, is not without consideration, and therefore, according to its terms, is enforceable. See Civil Code (1910), § 4242; Burruss v. Smith, 75 Ga. 710 (2).
2. The exceptions to the charge of the court, when the charge is read in its entirety and is applied to the issues raised by the pleadings and the evidence, do not show error.
3. The evidence, though in sharp conflict, was sufficient to authorize the verdict. The trial judge having approved the verdict, and no error appearing for any reason pointed out in the record, a new trial was properly denied.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.